Citation Nr: 1142571	
Decision Date: 11/18/11    Archive Date: 11/30/11

DOCKET NO.  08-14 538	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for residuals of removal of uterus and both ovaries.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.M. Seay, Associate Counsel






INTRODUCTION

The Veteran had active duty from February 2003 to October 2003.  She also had periods of INACDUTRA (inactive duty for training) and ACDUTRA (active duty for training).  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The Board notes that the April 2007 rating decision originally characterized the issue on appeal as whether new and material evidence had been presented to reopen a claim of entitlement to service connection for residuals of removal of uterus and both ovaries.  In this respect, the September 2006 rating decision denied the issue of entitlement to service connection for residuals of removal of uterus and both ovaries.  Although the Veteran did not submit a timely notice of disagreement with respect to the September 2006 rating decision, the Veteran submitted a VA Form 21-4142 identifying private medical treatment for fibroids and hysterectomy.  The RO requested the identified medical evidence and associated the records with the claims file.  When evidence is submitted within the one year period of a rating decision, the claim is to be readjudicated.  See generally Jennings v. Mansfield, 509 F.3d 1362 (Fed. Cir. 2007) (holding that a claim becomes final and subject to a motion to reopen only after the appeal period has run; interim submissions before finality must be considered as part of the original claim pursuant to 38 C.F.R. § 3.156(b)).  Thus, new and material evidence was not required in this case and the proper issue on appeal is entitlement to service connection for residuals of removal of uterus and both ovaries as shown on the title page.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.




REMAND

The law provides that VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  Such assistance includes providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).

In this case, the Veteran has not been afforded a VA examination in connection with her claim for service connection for removal of uterus and both ovaries.  The United States Court of Appeals for Veterans Claims (Court) has held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an 'in-service event, injury or disease,' or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 C.F.R. § 3.159(c)(4)(i).

First, the Board recognizes that the Veteran underwent a hysterectomy in June 2005 and her ovaries were removed thereafter.  Thereby, satisfying element (1) of McLendon, id.  The service treatment records are absent for any complaints or documentation related to any gynecological problems.  However, the Veteran is competent and credible to report that she experienced irregular periods and cramping during service.  See Charles v. Principi, 16 Vet. App. 370, 274 (2002) (finding veteran competent to testify to symptomatology capable of lay observation); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (noting competent lay evidence requires facts perceived through the use of the five senses); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (holding that sometimes a layperson will be competent to identify a medical condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer, and remanding to the Court to remand to the Board to decide whether lay evidence was competent and sufficient to establish a shoulder dislocation.)  Indeed, the documentary evidence of record supports the Veteran's statements.  In November 2003, less than one month after separation from service, the Veteran sought medical treatment for cramping and irregular menstruation and reported that it began several months ago (during active duty).  The record shows that the Veteran sought periodic treatment for irregular menses and pain and was told in a January 2004 VA treatment record that if medication did not work, surgical intervention would be discussed.  Indeed, it was noted that the Veteran underwent a hysterectomy in 2005 due to long-standing female problems.  Although there is no medical evidence relating the Veteran's current disability to active duty, given the Veteran's competent and credible statements with respect to her menstrual cycles and the continuity of symptoms since separation from service, the Board concludes that a VA examination with opinion is needed regarding a connection, if any, between the Veteran's period of active duty and the residuals of removal of uterus and both ovaries.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4); McLendon, 20 Vet. App. at 86.

Furthermore, the Veteran has also identified medical treatment for her claimed disability when she was stationed at Fort Polk.  It is unclear as to whether the Veteran was treated at a VA facility or received private treatment.  Therefore, on remand, the Veteran should be asked to clarify whether she received treatment at a VA facility and submit a release (VA Form 21-4142, Authorization and Consent to Release Information to the Department of Veterans Affairs) for each private health care provider in order for VA to attempt to obtain these records.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to provide the names, addresses, and approximate dates of treatment of all health care providers who have treated her for the disability on appeal.  In addition, the Veteran should also be asked to clarify where she was treated in Fort Polk, LA including whether it was a VA facility.  All attempts to procure records should be documented in the file.  If records identified by the Veteran cannot be obtained, a notation of that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow her the opportunity to obtain and submit these records for VA review.

2.  The Veteran should be afforded a VA examination to determine the nature and etiology of any residuals of removal of uterus and both ovaries.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.

The examiner should indicate whether it is at least as likely as not (50 percent likelihood or greater) that any existing disability is causally or etiologically related to the Veteran's military service as opposed to its being more likely due to some other factor or factors.

(The term 'at least as likely as not' does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important 'that each disability be viewed in relation to its history [,]' 38 C.F.R. § 4.1 (2011), copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

3.  When the development requested has been completed, the case should be reviewed by the RO on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and her representative should be furnished a Supplemental Statement of the Case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


